Bart or, J.,
delivered the opinion of this court.
The bill in this case is filed by the appellant against her husband, the appellee, claiming — 1st, an account of the rents, produce and profits of the real and personal estate belonging *312to the wife at the time of the marriage, and which are in the hands and possession of the appellee. 2nd, that the husband may-be restrained by injunction from collecting the rents, profits and produce of her real estate, and from managing, controlling, renting, or leasing, or in any way intermeddling with her said real estate. 3rd, that the complainant may have the full enjoyment of her real and personal estate, to her own sole and separate use. And lastly, for general relief.
The record shows that the appellant and appellee were lawfully married on the 8th day of May 1855, and that about the 1st day of November following, the appellant left the residence of her husband, returned to that of her mother, and has ever since been living in a state of separation from him, against his consent. At the time of the marriage, she was seized and possessed of real and personal estate, which passed into his possession and control, and the claim for specific relief is based upon the construction placed by the appellant upon the several acts of Assembly of 1841, ch. 161, 1842, ch. 293, and 1853, ch. 245, and the 38th section of art. 3rd of the constitution.
It has been contended, in support of the bill, that the effect of the several acts of Assembly, and the constitutional provision to which we have referred, is to vest in a married woman a separate and independent estate in all her property, real and personal, exempt from the control of her husband, and entirely free from his marital rights.
This court has said, in the decision pronounced at the present term, in the case of Saml. E. Schindel vs. A. J. Schindel. (ante 108,) that such is not the true construction of these several acts of Assembly. In our opinion, there is nothing either in the constitutional provision, or in any of our statutes, which authorizes us to go to the extent of decreeing the specific relief asked for in this case, or to award the injunction prayed for in the bill. What has been said in the opinion of this court pronounced in the case we have referred to, dispenses with the-necessity of enlarging upon this branch of the case.
It is sufficient for us to say, that the constitutional provision which declares ££that the General Assembly shall pass laws necessary to protect the property of the wife from the debts of *313the husband, during her life, and for securing the same to her issue after her death,” does not operate to change the rights of property acquired by marriage, so as to deprive the husband of all his marital rights secured to him by the common law. The act of 1853, which was passed in compliance with the constitutional requirement, simply carries out one branch of the duty imposed fay the constitution on the Legislature; that is to say, it protects the property of the wife from the debts of the husband, but does not, in any other respect, alter or impair the marital rights of the husband therein. This view is consistent with the judgments of this court in the cases of Turton vs. Turton, 6 Md. Rep., 375; Rawlings vs. Adams, 7 Md. Rep., 26; Logan vs. McGill, 8 Md. Rep., 461; Peacock vs. Pembroke, 4 Md. Rep., 280; and Unger & Wife, vs. Price, 9 Md. Rep., 553.
The complainant in this case claims that, upon the testimony, she is entitled, under the prayer for general relief, to a decree for an equitable provision for maintenance out of her estate. But, in no view whieh we can take of the facts and circumstances of this case, as disclosed in the testimony, and of the rules of law that must govern our decision, are we justified in granting the relief prayed. None of the property involved in this controversy is of an equitable character. The husband is not asking the intervention of a court of equity for the purpose of obtaining the possession; in such a case it would be in the power of the court having jurisdiction of the property to compel him to do equity by making a suitable provision out of it for her maintenance. Here the estate is legal; it is all in the absolute possession of the husband, by virtue of the marriage, and in such case a court of equity has no jurisdiction or power to disturb him in the exercise of his legal rights, or to decree any equitable settlement for the wife out of the property. This principle was expressly decided in the case of Wiles vs. Wiles, 3 Md. Rep., 1. But it is alleged on behalf of the appellant, that she was compelled, by the misconduct and cruelty of her husband, to separate from him, and that she is entitled to a separate maintenance out of the property. We have examined all the proof in the case, and have found *314no sufficient cause or justification for the separation of the complainant from her husband.
(Decided July 20th, 1858.)
So far as the'evidence discloses the causes which led to the complainant’s alienation from her husband, there is an entire absence of any such acts of cruelty on his part, as the law declares to be sufficient to justify her separation. It is not necessary to define what is such cruelty, for in this case the acts complained of are none of them embraced within • the most enlarged definition of cruelty. “The causes must be grave and weighty, and such as show an absolute impossibility that the duties of the married life can be discharged.” This is the principle stated by Lord Stow.el, who, in pronouncing the judgment of the Ecclesiastical court, in a case involving the duties and obligations of married persons, said, in language that cannot be too often repeated: “That though in particular cases the repugnance of the law to dissolve the obligations of matrimonial cohabitation may operate with great severity upon individuals, yet it must be carefully remembered that the general happiness of the married life is secured by its indissolur bility. When people understand that they must live together, except for a very few reasons known to the law, they learn to soften, by mutual accommodation, that yoke which they know they cannot shake off; they become good husbands and good wives from the necessity of remaining husbands and wives; for necessity is a powerful master in teaching the duties which it imposes.” Evans vs. Evans, 4 Eng. Eccl. Rep., 310.
Considering the case before us as one in which the complainant is separated from her husband without lawful cause or justification, we are of opinion, that she is not entitled to a decree for separate maintenance, and the decree of the circuit court ought to be affirmed.

Decree affirmed.